—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered April 9, 1996, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree, and unauthorized use of vehicle in the third degree, and sentencing him, as a second felony offender, to concurrent prison terms of 2 to 4 years and 1 year, respectively, unanimously affirmed.
Defendant’s claim that the People failed to provide notice pursuant to CPL 710.30 of his statement to the arresting officer, that he did not know the telephone number of the individual who allegedly loaned him the vehicle in question, was not preserved for appellate review and we decline to review the claim in the interest of justice. Were we to review it, we would find any error to be harmless. The evidence of guilt was overwhelming and the statement was only a minor component of the People’s proof negating defendant’s incredible explanation of his possession of the car. Defendant’s claim that trial counsel was ineffective for failing to object to admission of the statement or move to reopen the Huntley hearing is unsupported by the present record, which defendant has not sought to amplify by way of a motion pursuant to CPL 440.10 (see, People v Rivera, 71 NY2d 705, 709). There was ample evidence produced to establish that the vehicle in question was worth in excess of the statutory threshold of $100 (see, Matter of Moises O., 189 AD2d 687; People v Diaz, 184 AD2d 327, lv denied 80 NY2d 928), consisting of the owner’s testimony concerning the car’s age, purchase price and condition, supported by a photograph of the car, given that “common sense teaches that an operable vehicle of relatively recent vintage is presumably worth more than $100 in today’s automotive market” (Matter of Basille N., 228 AD2d 323, 324). Concur — Lerner, P. J., Sullivan, Milonas, Ellerin and Andrias, JJ.